DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 21 January 2021, the following occurred:
the specification was amended, and the associated objections have been withdrawn;
claims 1-2, 4, 7, 11, and 14-18 were amended; and
claims 26-34 were added.
Claims 1-8, 11-12, 14-23, and 26-34 are pending.
	
Claim Objections
Claims 1 and 34 are objected to because of the following informalities: 
Claim 1:  The last step reads, “an application server (7) that is configured to interface between the central server, the central server and local and remote users (11)” where “the central server” appears to be erroneously repeated.
Claim 34:  The beginning of the claim reads “…at least one of a a protocol…” where “a” is erroneously repeated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-12, 14-23, and 26-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The items not adequately disclosed are as follows:
Claims 1 and 26:  Generate, via the microprocessor, a diagnostic condition of the patient, wherein the diagnostic condition is based, at least in part, on a correlation of the signal, the laboratory data, and the healthcare data;
The examiner could only identify [0034] as disclosing generating diagnostic conditions by listing them. The entire claimed limitation as in claims 1 and 26 largely mirrors a portion of [0017], with the important distinction of the claimed limitation reciting “generation of a diagnostic condition” whereas [0017] discloses “The correlation between data and diagnostic conditions…” where generating a condition and correlating a condition are not 
Claims 1 and 26:  Compare, via the microprocessor, the diagnostic condition of the monitored patient to a clinical protocol; and
The examiner could not identify any disclosure of this limitation.
Claims 1 and 26:  Generate, via the microprocessor, an alarm comprising a healthcare plan for the monitored patient based, at least in part, on the comparison of the diagnostic condition of the patient with the clinical protocol, wherein the health care plan comprises a medical procedure, health diagnoses, and a report associated with the monitored patient; and
While an alarm comprising aspects that could make up a healthcare plan is disclosed in [0025], [0037], and [0046], the generation of this alarm being based on the comparison of the diagnostic condition with the clinical protocol could not be identified by the examiner. Additionally, generation of an alarm is discussed in [0025] with regard to “tasks” (i.e. medical procedure) and “possibility of pathologies” (i.e. health diagnoses), but the examiner could not identify disclosure of “a report” with regard to an alarm.
Claim 16:  The examiner could not identify adequate disclosure of the amended step i), specifically “comparing the correlated medical data to a clinical protocol.” 
Claim 18:  The examiner could not identify adequate disclosure of the amended step e), specifically “based on a comparison of the generated task alarm to a clinical protocol.”
Claim 31:  The examiner could only identify a “timeline of each monitored patient” as corresponding to a “treatment plan” such as in [0049]. However, the  “their possible diagnosis, their degree of risk, the scores they received, their medical and examination data, and the main recommendations to be made for allow to automate the whole evolution process of the patient.” Accordingly, the examiner could not identify any disclosure of “a recommended protocol for a future treatment” or “a degree of risk associated with the monitored patient based on administered medical conduct” (emphasis added). There is support for “a standardized care score” with the assumptions being made that “the scores they received” correspond to standardized care scores and the timeline being based on the scores is the same as the treatment plan comprising the scores.
Claim 32:  The examiner could not identify any disclosure of the diagnostic condition comprising numerical scores associated with the signal, laboratory data, and healthcare data. The most relevant paragraph the examiner could identify is [0017], which discloses “Medical data does not come from electronic medical records, but from real-time monitoring of the patient's vital signs from sensors, devices, and medical equipment installed in the patient, bed, and inpatient setting. The correlation between data and diagnostic conditions occurs by the calculation of automatic digital scores obtained from the medical data in measured numbers, over a period of time, in an automated way at the bedside, from the numerical data of laboratory tests and of ranges of values found in the protocols for each type of symptom, disease or disorder.” At best, this discloses using these numerical scores associated with the signal, laboratory data, and healthcare data to correlate “data and diagnostic conditions” where the only disclosure of “data” 
Claims 3, 16, 20, and 31:  Generation of Scores/Standardized Care Scores
While the calculation of scores is well known to one of ordinary skill in the art, there is no indication of what these scores indicate and, similarly, how to calculate the scores.
Claim 3:  Generation of Protocols
It is unclear how the applicant intends for the protocols to be generated.
Claim 3:  Generation of Medical Recommendations
It is unclear how the applicant intends for the recommendations to be generated.
Claims 6, 18, and 20:  Generation of Patient Health Information Packages
It is unclear how the applicant intends for the patient health information packages to be generated.
Claims 6, 18, and 19:  Calculation of Complexity of Medical Care/Appointment
It is unclear how the applicant intends for the complexity of medical care and the complexity of medical appointments to be calculated.
Claims 3, 16, 20, and 31:  Assessment of Degree of Risk
It is unclear how the applicant intends for the degree of risk to be assessed.
Claims 3 and 16:  
It is unclear how the applicant intends for medical conduct to be planned.
Claims 4 and 16:  Extraction of Numerical Values of Data
It is unclear how the applicant intends for numerical values to be extracted.
Claims 12, 18, and 22:  Generation of Digital Discharge Prediction
It is unclear how the applicant intends for the digital discharge prediction to be generated.
Claim 12:  Calculation of Hospitalization Time Prediction
It is unclear how the applicant intends for the hospitalization time prediction to be generated.
Claims 12, 18, and 23:  Calculation of Available Beds Prediction
It is unclear how the applicant intends for the available beds prediction to be generated.
Claim 16:  Generation of a Digital Evolution
It is unclear how the applicant intends for the digital evolution to be generated.
Claims 16 and 33:  Generation of a List of Recommendations of Prescriptions
While generating a list of prescriptions is straightforward, it is unclear how the applicant intends recommended prescriptions to be generated.

While some of the above elements do have an indication of the input used to arrive at the end result (e.g. claim 19 establishes that the complexity of a medical appointment is calculated how the end result is obtained.

Any dependent claim not expressly rejected above is rejected for its dependence on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 16-17 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation “the hospital bed sensors.”  There is insufficient antecedent basis for this limitation in the claims. Claims 5-6 are rejected for their dependence on claim 3.
Claim 16 recites the limitation “the list of recommendations of prescription” in step l).  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is rejected for its dependence on claim 16.
Claim 26 the laboratory database” in the “a medical information management subsystem” step.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 27-34 recite a dependency on cancelled claim 24. For purposes of examination, the examiner interpreted the dependency to be on claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-12, 14-23, and 26-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 16-23) and machine (claims 1-8, 11-12, 14-15, 26-34) which recite steps of: (claim 1) receive the signal, medical and examination data, and healthcare information, generate a diagnostic condition, compare the diagnostic condition to a clinical protocol, and generate an alarm; (claim 16) receive medical data, receive medical automation or sensor data, extract numerical values of the data, receive examination data, extract numerical values of the examination data, receive health care information, generate a digital evolution, list health conditions, correlate the medical data and the medical automation or sensor data with the health conditions, compare the correlated medical data to a clinical protocol, generate scores, generate alarms, generate protocols, generate a list of recommendations of prescriptions, evaluate a degree of risk, plan medical conduct; (claim 18) receive medical and examination data, vitals, score, degree of risk, (claim 26) generate a diagnostic condition, compare the diagnostic condition with a clinical protocol, generate an alarm, and transmit the alarm.

Step 2A, Prong One:
These steps of (claim 1) receive the signal, medical and examination data, and healthcare information, generate a diagnostic condition, compare the diagnostic condition to a clinical protocol, and generate an alarm; (claim 16) receive medical data, receive medical automation or sensor data, extract numerical values of the data, receive examination data, extract numerical values of the examination data, receive health care information, generate a digital evolution, list health conditions, correlate the medical data and the medical automation or sensor data with the health conditions, compare the correlated medical data to a clinical protocol, generate scores, generate alarms, generate protocols, generate a list of recommendations of prescriptions, evaluate a degree of risk, plan medical conduct; (claim 18) receive medical and examination data, vitals, score, degree of risk, health diagnoses and medical conducts, initiate a digital meeting, decide actions and activities, calculate a complexity, recommend a quantity and type of health professional, generate an alarm, identify tasks not performed, transfer responsibility of the tasks, measure an efficiency and quality of care, generate a timeline, generate health information packages, calculate a discharge forecast, and calculate a prediction of available beds; and (claim 26) generate a diagnostic condition, compare the diagnostic condition with a clinical protocol, generate an alarm, and transmit the alarm, as drafted, under the broadest reasonable interpretation (BRI), includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by generic computer components, nothing in the claim element precludes the step from practically being performed by a human or by a human with the aid of a computer. For example, but for the (claim 1) server, database, subsystem, module, microprocessor, and interface; (claim 18) module and digital; and (claim 26) server, database, subsystem, module, microprocessor, and transmit language, the above recited steps in the context of this claim encompass methods of organizing human activity. 
Specifically, and as explicitly stated in applicant’s arguments filed 21 January 2021, under the BRI “humans might be able to perform the claimed functions.” Monitoring a patient and creating a healthcare plan according to the patient’s medical information is a process that both can be and typically is performed by a human as part of a human interaction. 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, these steps of (claim 1) receive the signal, medical and examination data, and healthcare information, generate a diagnostic condition, compare the diagnostic condition to a clinical protocol, and generate an alarm; (claim 16) receive medical data, receive medical automation or sensor data, extract numerical values of the data, receive examination data, extract numerical values of the examination data, receive health care information, generate a digital evolution, list health conditions, correlate the medical data and the medical automation or sensor data with the health conditions, compare the correlated medical data to a clinical protocol, generate scores, generate alarms, generate protocols, generate a list of recommendations of prescriptions, evaluate a degree of risk, plan medical conduct; (claim 18) receive medical and examination data, vitals, score, degree of risk, health diagnoses and medical conducts, decide actions and activities, calculate a complexity, recommend a quantity and type of health professional, generate an alarm, identify tasks not performed, measure an efficiency and quality of care, generate a timeline, generate health information packages, calculate a discharge forecast, and calculate a prediction of available beds; and (claim 26) generate a diagnostic condition, compare the diagnostic condition with a clinical protocol, and generate an alarm, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) server, database, subsystem, module, microprocessor, and interface; (claim 18) module and digital; and (claim 26) server, database, subsystem, module, microprocessor, and transmit language, the above recited steps in the context of this claim encompass a mental process of the user.
As state above, and again as explicitly stated in applicant’s arguments filed 21 January 2021, under the BRI “humans might be able to perform the claimed functions.” The steps of monitoring a patient and creating a healthcare plan according to the patient’s medical information is a process that, as claimed, is largely able to be performed in the mind, including those limitations as outlined in the previous paragraph. Applicant additionally claims a number 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, such as: 
claim 2, narrowing or defining the mental process of analyzing and managing data and the mental process and method of organizing human activity of monitoring patients; 
claim 3, narrowing or defining the mental process of recognizing information, correlating data, assessing risk, and planning conduct; 
claim 4, narrowing or defining the mental process of extracting and correlating values; 
claim 6, narrowing or defining the mental process of identifying pathologies and tasks as well as analyzing recommendations and conduct; 
claim 7, narrowing or defining the combination of organizing human activity, mental process, and math of a digital meeting to decide actions, perform calculations, provide indications, provide a timeline, provide a prediction, and generate packages; 
claim 8, 
claim 11, narrowing or defining the mental process of generating a timeline and the mental process and organizing human activity of adding patient information; 
claims 15, narrowing or defining organizing human activity with regard to a computer and accessing health information;
claim 17, narrowing or defining the mental process and organizing human activity of treating health and preventing disease; 
claim 19, narrowing or defining the mental process and math of determining complexity; 
claim 20, narrowing or defining the mental process of generating the timeline and health information packages; 
claim 21, narrowing or defining the organizing human activity and mental process of sending health information packages to health care providers for patient monitoring by the providers; 
claim 22, narrowing or defining the mental process and math of determining the discharge forecast; 
claim 23, narrowing or defining the mental process and math of predicting available beds;
claim 30, narrowing or defining the mental process of alarm generation and the organizing human activity of performing pathology or task;
claim 31, narrowing or defining the mental process of determining a treatment plan;
claim 32, narrowing or defining the mental process of comparing the diagnostic condition with a clinical protocol; and
claim 33, narrowing or defining the mental process of determining a treatment plan.

Step 2A, Prong Two:

amount to mere instructions to apply an exception (such as recitation of (claim 1) server, database, subsystem, module, microprocessor, and interface; (claim 18) module and digital; and (claim 26) server, database, subsystem, module, microprocessor, and transmit amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [018] and [019], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) receive the signal, (claim 16) receive medical data, receive medical automation or sensor data, extract numerical values of the data, receive examination data, extract numerical values of the examination data, receive health care information, and (claim 18) receive medical and examination data, vitals, score, degree of risk, health diagnoses and medical conducts, amounts to mere data gathering; (claim 1) a signal associated with a vital sign, medical and examination data from a lab and image test database, and health care information, (claim 16) medical data from multi-parameter monitors, medical automation or sensor data, examination data, and pre-configured health care information, (claim 26) a signal associated with a vital sign and laboratory data, amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) server, database, subsystem, module, microprocessor, and interface; (claim 18) module and digital; and (claim 26) server, database, subsystem, module, microprocessor, and transmit, all generally linking to a computer environment; (claim 18) generally linking to staff meetings, determining patient discharge forecast, and predicting available beds; and (claims 1, 16, 18, and 26) generally linking to vital signs as a specific type of medical data, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as:
additional limitations which amount to invoking computers as a tool to perform the abstract idea:  claim 2, reciting use of the central server, databases for storage, subsystem, modules, application server, local and remote users, and a variety of fixed or portable equipment, all concerning the narrowing or defining of the recited mental process, as discussed above; claim 3, reciting a module which is used to perform mental processes; claim 4, reciting a module which is used to perform a mental process and a database for storage; claim 7, reciting a module which is used to perform mental processes, organization of human activity, and math; claim 8, reciting a digital meeting, subsystem, and screen as tools for the organizing of human activity regarding a meeting of medical staff; claim 11, reciting use of the subsystem for the otherwise recited mental process and organizing human activity; claim 14, reciting a module for electronic visualization of not inherently electronic information; claim 15, reciting a module for electronic visualization of information for users as part of organizing human activity regarding accessing and using the information for planning healthcare; claim 19, reciting a module for obtaining data; claim 20, reciting a module for obtaining data; claim 27, claim 29, reciting a monitor for visualization of a signal;
additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering:  claim 2, reciting receiving laboratory and image examination results and medical data; claim 19, reciting obtaining degree of patient risk; claim 20, reciting obtaining medical and examination data, scores, degree of risk, health diagnoses, and medical conducts; claim 28, reciting a sensor a tool for measuring vital sign data; and claim 29, reciting a monitor a tool for capturing the vital sign data;  
additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated: claim 2, reciting laboratory and image examination results and medical data from hospital bed sensors to be analyzed and managed; claim 3, reciting health care information, data from hospital bed sensors, data from lab and image test database, and health conditions of the patient to be correlated; claim 4, reciting data from lab and image test database, health care information, and data from hospital bed sensors to be extracted and correlated; claim 5, reciting specific types of data as TUSS or ICD; claim 19, reciting degree of patient risk to calculate complexity; claim 20, reciting medical and examination data, scores, degree of risk, health diagnoses, and medical conducts to generate the timeline and health information packages; claim 22, reciting patient timeline to calculate discharge forecast; claim 22, reciting the timeline and discharge forecast to calculate the prediction of available beds; claims 28-29, reciting the particular data type of vital signs; claim 31, reciting recommended protocol, standardized care score, and degree of risk to claim 32, reciting numerical scores of the signal, laboratory data, and healthcare data to determine the diagnostic condition; and claim 34, reciting different protocols for use in the comparison step of the independent claim 26 for formulation of the treatment plan; and
additional limitations which generally link the abstract idea to a particular technological environment or field of use:  claims 2-4, 7-8, 11, 14-15, 19, and 27, generally linking to a computer environment as discussed above; claims 2-4, generally linking to hospital bed sensors rather than any sensor; claim 5, generally linking to use , of TUSS or ICD; claims 7-8, generally linking to staff meetings; claim 17, generally linking to treatment of any “health” and prevention of any disease; claim 21, generally linking to consideration of coverage for authorized services; claim 22, generally linking to determining patient discharge forecast; claim 23, generally linking to predicting available beds; claims 28-29, generally linking to vital signs as a specific type of medical data; and claim 34, generally linking to a variety of protocols.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as (claims 1, 16, and 26) receiving medical and examination data, sensor/vital data, lab and image data, and health care information, (claim 18) receiving medical and examination data, vitals, scores, degree of risk, health diagnoses, and medical conducts, and (claim 26) transmitting the alarm, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claim 16) generating scores and degree of risk, and (claim 18) calculating complexity, a discharge forecast, and a prediction of available beds, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); (claims 1 and 26) storing medical and examination data, sensory data, lab and image data, and health care information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and claims 2, 21, receiving medical data and transmitting health information packages, claim 15, providing local and remote users access to health information packages, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7, 12, 19, 20, 22, 23, calculating complexity, discharge prediction, and prediction of available beds, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 4, 27, storing medical data and correlated data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-8, 11-12, 14-15, 17, 19-23, and 27-34, e.g., the automation of medical tasks, [003] of applicant’s specification). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, 15, and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangadass (US 2013/0304496 A1).

Claim 1:
Rangadass discloses:
A system for configured to continuously monitor and correlate medical data and diagnostic conditions for the enhanced treatment of a monitored patient in real time, the system comprising:
a central server (1) comprising a database (2) configured to store healthcare information (9) associated with the patient, wherein the central server is configured to receive and store a signal associated with a vital sign of the monitored patient from sensors (10), medical and examination data associated with the monitored patient from a lab and image test database (8), and health care information (9);
Figure 1 shows a central server which includes a Management and Planning Module, shown in Figure 2, which includes a Memory Element, with [0133] disclosing the memory element being a database storing information pertaining to the Healthcare Monitoring System, as in Figure 1, which would include medical, operations, and services data ([0028]-[0030] and [0032]). As in [0032], services data can include laboratory test data and radiology data (lab and image). As in [0024]-[0026] and Figure 1, Rangadass discloses a Healthcare Monitoring System for generating and executing patient care plans (monitored patient). [0074] discloses an Activities Module which can generate activities, consisting of tasks, for protocols of care. Alternatively, activities can be extracted from the care plan and patient pathway, forming a sequence of activities for a procedure (health care information). Also see Figure 3 for database. [0127], for example, discloses tasks being executed and recorded, including patient’s vital signs.
a medical information management subsystem (3) configured to be communicably coupled to the central server, wherein the medical information management subsystem comprises a microprocessor and is configured to store data communication modules comprising a data intelligence module (4), a data scheduling module (5), and a visual interface module (6), wherein, when executed by the microprocessor, the data communication modules causes the medical information management subsystem to:
Figure 2; The Management and Planning Module (medical information management subsystem) is coupled to the server (Figure 1), includes a processor (Figure 2), and includes many modules (integrated data communication modules), including: (Figures 2 and 3) a Data Analysis Module (data intelligence module) which [0078] analyzes the clinical, operating, and financial outcomes to determine a status of the medical care facility and patients therein (also discussed in [0081] and [0084]-[0085]); care plan, patient pathway, tasks, activities, and forecast modules (scheduling module), which are all disclosed within [0069]-[0078], involve driving the tasks and activities of the patient through the care plan ([0082]); and a Deliver Module which, as in [0081], delivers information for visual display (visual interface module), including Figures 1, 2, and 12-17 and [0036]-[0039]) charts and reports with medical data (Figure 16), scores (Figure 12), indicators (Figures 12-16 and [0037]), health diagnoses ([0034] discloses clinical pathways being specific to a health condition/diagnosis), and medical procedures – [0039] discloses a "drill down" into the report including all information included in the healthcare monitoring system of Figure 1, for example, medical and services data which include health diagnoses and medical procedures ([0028]-[0029] and [0032]).
receive the signal, the medical and examination data, and the healthcare information from the central server;
[0066] discloses receiving data comprising medical data, operations data, services data, clinical pathway, and services pathway, among other data.
generate, via the microprocessor, a diagnostic condition of the patient, wherein the diagnostic condition is based, at least in part, on a correlation of the signal, the laboratory data, and the healthcare data;
[0069] care plans can be generated based on the data collected.
compare, via the microprocessor, the diagnostic condition of the monitored patient to a clinical protocol; and
[0070] and [0071] disclose selecting appropriate care plans based on, for example, patient condition and guidelines (i.e. protocol).
generate, via the microprocessor, an alarm comprising a healthcare plan for the monitored patient based, at least in part, on the comparison of the diagnostic condition of the patient with the clinical protocol, wherein the health care plan comprises a medical procedure, health diagnoses, and a report associated with the monitored patient; and
[0070] and [0071] disclose selecting appropriate care plans based on, for example, patient condition and guidelines (i.e. protocol), where the plan includes [0070] activities (i.e. procedures) and a diagnosis, and [0039] discloses an “electronic board” which displays the plans associated with a specific patient (i.e. report).
an application server (7) that is configured to interface between the central server (1), the central server and local and remote users (11).
Other than being recited as a server, application server has no apparent role other than to connect the different components of the invention. In Rangadass, this could be construed as cloud (29) or server (30) as in Figure 1, which connect the server to the modules of the Management and Planning Module, and the server and the modules to the users through the client. These components communicate via network (11) as in [0027]. An example of this being executed is provided in [0051]. Network specifics are disclosed in [0056]-[0060], with [0056] disclosing that the network can include "any number of servers". As in [0059], the user can be local or remote as the network connecting the system components can be a LAN or a WAN.

Claim 14:
Rangadass discloses the system of claim 1, as discussed above. Rangadass further discloses:
the visual interface module (6) is configured to display a timeline and a summary of main occurrences of the hospitalization for each monitored patient and is configured to allow users to visualize processes, tasks, and indicators of medical and patient evolution management, with customized charts and reports.
Figure 2 and [0081] disclose a Deliver Module which delivers information for visual display (visual interface module) as in Figures 12-16. [0038] discloses displaying operation metrics, with [0030] disclosing operations data including activity timelines. [0113] discloses the planning board, and [0116] the dashboard, displaying summarized patient data, such as real time data captured and clinical pathway data. Figure 16 shows a display of orders, results, and vitals, showing patient evolution. Figures 12-16 all show information pertaining to the clinical pathway. This information can also be drilled down into, as in [0037], to see more detailed information. [0036]-[0037] disclose charts for the patient. [0039] discloses reports for the patient.  

Claim 15:
Rangadass discloses the system of claim 14, as discussed above. Rangadass further discloses:
the visual interface module (6) is configured to allow the medical information management subsystem (3) to be accessed by the local and remote users (11) such that health information packages of each monitored patient can be accessed by health care providers.
The components of Rangadass communicate via network (11) as in Figure 1 and [0027]. An example of this being executed is provided in [0051]. Network specifics are disclosed in [0056]-[0060], with [0056] disclosing that the network can include "any number of servers". As in [0059], the user can be local or remote as the network connecting the system [0051] discloses accessing medical data, clinical pathway data, etc... using the network.
	

Claim 26:
Rangadass discloses:
A system configured to continuously and simultaneously treat a plurality of patients in real-time, wherein the plurality of patients comprises a monitored patient, the system comprising:
a central server configured to store healthcare data, wherein the stored health data is associated with a historical health condition of the monitored patient, wherein the central server is configured to receive a signal associated with a real-time vital sign of the monitored patient, and wherein the central server is configured to receive laboratory data associated with a test performed on the monitored patient; and
Figure 1 shows a central server which includes a Management and Planning Module, shown in Figure 2, which includes a Memory Element, with [0133] disclosing the memory element being a database storing information pertaining to the Healthcare Monitoring System, as in Figure 1, which would include medical, operations, and services data ([0028]-[0030] and [0032]). As in [0032], services data can include laboratory test data and radiology data (lab and image). As in [0024]-[0026] and Figure 1, Rangadass discloses a Healthcare Monitoring System for generating and executing patient care plans (monitored patient). [0074] discloses an Activities Module which can generate activities, consisting of tasks, for protocols of care. Alternatively, activities can be extracted from the Figure 3 for database. Figure 19 and [0127] disclose tasks being executed and recorded in real time, including patient’s vital signs.
a medical information management subsystem communicably coupled to the sensor, the laboratory database, and the central server, wherein the medical information management subsystem comprises a microprocessor and is configured to store a data intelligence module, a data scheduling module, and a visual interface module, and wherein the microprocessor is configured to execute the data intelligence module, the data scheduling module, and the visual interface module, which collectively cause the medical information management subsystem to:
Figure 2; The Management and Planning Module (medical information management subsystem) is coupled to the server (Figure 1), includes a processor (Figure 2), and includes many modules (integrated data communication modules), including: (Figures 2 and 3) a Data Analysis Module (data intelligence module) which [0078] analyzes the clinical, operating, and financial outcomes to determine a status of the medical care facility and patients therein (also discussed in [0081] and [0084]-[0085]); care plan, patient pathway, tasks, activities, and forecast modules (scheduling module), which are all disclosed within [0069]-[0078], involve driving the tasks and activities of the patient through the care plan ([0082]); and a Deliver Module which, as in [0081], delivers information for visual display (visual interface module), including displaying (Figures 1, 2, and 12-17 and [0036]-[0039]) charts and reports with medical data (Figure 16), scores (Figure 12), indicators (Figures 12-16 and [0037]), health diagnoses ([0034] discloses clinical pathways being specific to a health condition/diagnosis), and medical procedures – [0039] discloses a "drill down" into the report including all information included in the healthcare monitoring system of Figure 1, for example, medical and services data which include health diagnoses and medical procedures ([0028]-[0029] and [0032]).
generate, via the microprocessor, a diagnostic condition of the patient, wherein the diagnostic condition is based, at least in part, on a correlation of the signal, the laboratory data, and the healthcare data;
[0069] care plans can be generated based on the data collected.
compare, via the microprocessor, the diagnostic condition of the monitored patient with a clinical protocol;
[0070] and [0071] disclose selecting appropriate care plans based on, for example, patient condition and guidelines (i.e. protocol).
generate, via the microprocessor, an alarm comprising a treatment plan for the monitored patient based, at least in part, on the comparison of the diagnostic condition of the patient with the clinical protocol; and
[0070] and [0071] disclose selecting appropriate care plans based on, for example, patient condition and guidelines (i.e. protocol).
transmit, via the microprocessor, the alarm to a remote user via an application server.
Other than being recited as a server, application server has no apparent role other than to connect the different components of the invention. In Rangadass, this could be construed as cloud (29) or server (30) as in Figure 1, which connect the server to the modules of the Management and Planning Module, and the server and the modules to the users through the client. These components communicate [0027]. An example of this being executed is provided in [0051]. Network specifics are disclosed in [0056]-[0060], with [0056] disclosing that the network can include "any number of servers". As in [0059], the user can be local or remote as the network connecting the system components can be a LAN or a WAN. As in [0036]-[0039], a user can view information of a dashboard, planning board, a report, and an electronic board, which can include as in [0039] “one or more clinical management plans associated with a specific patient” (i.e. treatment plan/alarm).

Claim 27:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
a laboratory database configured to store the laboratory data associated with the test performed on the monitored patient.
Figure 1 shows a central server which includes a Management and Planning Module, shown in Figure 2, which includes a Memory Element, with [0133] disclosing the memory element being a database storing information pertaining to the Healthcare Monitoring System, as in Figure 1, which would include medical, operations, and services data ([0028]-[0030] and [0032]). As in [0032], services data can include laboratory test data and radiology data (lab and image).


Claim 28:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 

a sensor configured to be coupled to the patient, wherein the sensor is configured to generate the signal associated with the real-time vital sign of the monitored patient.
Figure 19 and [0127] disclose real time capture of vital sign data by the healthcare monitoring system, necessarily requiring the use of a sensor(s).

Claim 29:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
a monitor configured to be coupled to the patient, wherein the monitor is configured to generate the signal associated with the real- time vital sign of the monitored patient.
Figure 19 and [0127] disclose real time capture of patient vital signs, including being “monitored and recorded appropriately into healthcare monitoring system” where the healthcare monitoring system includes a “visual display” (i.e. monitor) such as in Figures 1-3 and 19.


Claim 30:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
the generated alarm comprises instructions to perform a pathology and/or task that has not performed on the monitored patient.
[0082] discloses notifying a “role” (i.e. person responsible for performing an activity) to perform an activity, where an activity is simply a collection of one or more tasks as in [0074].


Claim 31:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
the treatment plan comprises at least one of a recommended protocol for a future treatment, a standardized care score, and a degree of risk associated with the monitored patient based on administered medical conduct, and combinations thereof.
[0069], for example, discloses care plans being generated (i.e. treatment plan) where a care plan “is a programmed plan of action for the medical management or wellness promotion of a given population” (i.e. a protocol for future treatment).

Claim 32:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
the diagnostic condition comprises a numerical score associated with the signal, the laboratory data, and the healthcare data and wherein the comparison of the diagnostic condition comprises comparing the numerical score to a numerical protocol score associated with the symptom of the monitored patient.
[0029] discloses medical data includes numerical data (i.e. numerical score). [0123] discloses “comparing actual measurements (e.g., … scientific/medical/ health measurements) against an expected measurement (in the same unit of measure)” where the analysis can include risk analysis and includes predicting clinical outcomes for a future time based on present or past information. In other words, actual measurements/present or past information (i.e. diagnostic condition scores) can be compared to expected measurements (i.e. protocol scores) to assess risk or predict outcome.

Claim 33:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
the treatment plan comprises at least one of a recommended prescription for the monitored patient.
[0071] discloses the care plan including clinical pathway (i.e. treatment plan) recommended prescriptions.

Claim 34:
Rangadass discloses the system of claim 26 (claim recites dependency on cancelled claim 24, see 112(b) rejection above), as discussed above. 
Rangadass further discloses:
the clinical protocol comprises at least one of a protocol for prevention of Mechanical Ventilation Associated Pneumonia (PAV), a protocol for Pressure Ulcer Prevention (UPP), a protocol for prevention of Prophylaxis for Venous Thromboembolism, a protocol for prevention of Sepsis, a protocol for prevention of Delirium, a protocol for Diuresis Control, a protocol for Risk and Fall Prevention, and Attention to Clinical Instability, or combinations thereof.
[0033] discloses clinical pathways for “diabetic inpatient foot care” including such treatment measures (i.e. protocols) as diagnosing foot sepsis (i.e. sepsis). Additionally, [0123] details analysis and prediction of patient risk by comparing actual measurements to expected measurements of clinical data, where the analysis can include risk analysis and includes predicting clinical outcomes for a future time based on present or past information (i.e. protocol for risk).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of Mack et al. (US 2005/0124864 A1), hereinafter Mack.

Claim 2:
Rangadass discloses the system of claim 1, as discussed above. Rangadass further discloses:
the central server (1) is configured to automatically receive laboratory and image examination results from the lab and image test database (8) and medical data from the sensors (10) of each monitored patient;
[0052], [0054], [0071], [0081], [0083], [0113]-[0118], and [0127]-[0128] disclose real-time data capture, analysis, and display. For example, as in [0081] and [0083], this data can include medical and services data, which includes lab and image data as well as bed sensor data, as discussed above in claim 1. Figures 17 and [0120]-[0124] disclose the operation of the invention being executed, as in [0124], "sequentially, upon user request, substantially simultaneously, etc..." directly meaning the invention can be executed with or without user input (i.e. automatically).
the database (2) is configured to store the medical and examination data and the health care information (9) which are recorded in the medical information management subsystem (3);
See claim 1.
the medical information management subsystem (3) and the data communication modules (4), (5), and (6) are configured to:
allow the medical and examination data and the health care information to be analyzed and managed;
Figures 2 and 3 disclose a Data Analysis Module (data intelligence module) which [0078] analyzes the clinical, operating, and financial outcomes to determine a status of the medical care facility and patients therein (also discussed in [0081] and [0084]-[0085]).
automatically monitor each monitored patient; and
As in [0024]-[0026] and Figure 1, Rangadass discloses a Healthcare Monitoring System for generating and executing patient care plans (monitored patient).
display charts and reports with medical data and indicators; and
See claim 1.
the application server (7) is configured to interface between the central server (1), the medical information management subsystem (3), and the local and remote users (11), allowing the laboratory and image examination results to be accessed 
See claim 1. [0062] discloses different client devices (equipment) including computers (fixed), laptops (portable), and smart phones (portable).
	
Rangadass does not further disclose:
hospital bed sensors.
	
	Mack discloses hospital bed sensors (Figures 2-4C and [0009]-[0016], with [0011] disclosing types of measurements and [0013] disclosing integration with a bed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with hospital bed sensors as disclosed by Mack. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to assess “physiological characteristics of a subject” (Mack:  [0011]).
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of Mack et al. (US 2005/0124864 A1), hereinafter Mack, further in view of Martin et al. (US 2009/0216556 A1), hereinafter Martin.

Claim 3:
Rangadass discloses the system of claim 1, as discussed above. Rangadass further discloses:
automatically recognize the health care information (9);
[0074] and [0075] disclose the activities module and intermediate products module identifying activities and tasks associated with the care plan and/or patient pathway.
correlate the data from the 
[0034] discloses clinical pathways being specific to a health condition/diagnosis. [0081] discloses performing real-time analytics on medical data, operations data, services data, clinical pathway, and services pathway. [0112] discloses risk scores. [0115] discloses alerts (alarms) for clinical pathway violations. [0098] discloses using this data to generate a surgery care plan (protocol) which can also be personalized to the patient and serves as a recommendation.
assess the monitored patient's degree of risk; and
Figure 12 and [0112] disclose a calculated risk score, such as a LACE risk score.
plan medical conduct.
[0098] discloses a specific example of planned medical conduct, a surgery care plan. Additionally, [0034] and [0069] disclose planning medical conduct.
	
Rangadass does not further disclose:
hospital bed sensors
correlating the data
	
	Martin discloses correlating the data ([0057] data is correlated when calculating, for example, MEWS, APACHE II, or SAPS II.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with correlating the data as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to generate alerts to address a patient condition (Martin:  [0048]).

Mack discloses hospital bed sensors (Figures 2-4C and [0009]-[0016], with [0011] disclosing types of measurements and [0013] disclosing integration with a bed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with hospital bed sensors as disclosed by Mack. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to assess “physiological characteristics of a subject” (Mack:  [0011]).

Claim 4:
Rangadass in view of Mack further in view of Martin disclose the system of claim 3, as discussed above. Rangadass further discloses:
the health conditions of the monitored patient are customizable and editable; and
[0070] discloses care plans generated for specific conditions or diagnoses (customizable) in that the care plan corresponds to the condition, so customizing the care plan customizes the condition. [0071] discloses deviating from a care plan (which is specific to a patient condition), with the deviation being captured and recorded in the patient's care plan, the deviation representing a modification or edit.
	Rangadass does not further disclose:
the data intelligence module (4) extracts and correlates numerical values of data from the lab and image test database (8), the health care information (9), and the hospital bed sensors (10) with the customizable and editable health conditions of the health care information; and
the database (2) stores correlated data for each patient.
	
	Mack discloses hospital bed sensors, as discussed above in claim 3. 

	Martin discloses:
the data intelligence module (4) extracts and correlates the numerical values of data from the lab and image test database (8), the health care information (9), and the sensors (10) with the customizable and editable health conditions of the health care information; and
Figures 1-3 disclose numerical data for the data sources shown in Figure 4 (see 445-470) which include medical data/sensor data, lab data, health care information, and [0051] provides an overview of this. [0057] discloses using these data sources with the calculation engine (see 415 in Figure 4) to yield scores and calculate trends.
the database (2) stores correlated data for each patient.
[0060] discloses storing the calculated data (correlated data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with the data intelligence module (4) extracts and correlates the numerical values of data from the lab and image test database (8), the health care information (9), and the sensors (10) with the customizable and editable health conditions of the health care information; and the database (2) stores correlated data for each patient as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to generate alerts to address a patient condition (Martin:  [0048]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of Mack et al. (US 2005/0124864 A1), hereinafter Mack, further in view of Martin et al. (US 2009/0216556 A1), hereinafter Martin, further in view of Green, Jr. et al. (US 2011/0301982 A1), hereinafter Green.

Claim 5:
Rangadass in view of Mack further in view of Martin disclose the system of claim 3, as discussed above.
	Rangadass does not further disclose:
the health care information (9) comprises clinical protocols and therapeutic guidelines in health that use terminologies and existing classifications, the existing classifications comprising at least one of TUSS (Unified Health Supplementary Terminology) or ICD (International Classification of Diseases).
	
	Green discloses the health care information (9) comprises clinical protocols and therapeutic guidelines in health that use terminologies and existing classifications, the existing classifications comprising at least one of TUSS (Unified Health Supplementary Terminology) or ICD (International Classification of Diseases) ([0095], [0117]-[0118], and [0219] disclose associating diagnoses, procedures, services, and supplies with ICD clinical codes. [0095] also discloses using terminology, such as CPT.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with the health care information (9) comprises clinical protocols and therapeutic guidelines in health that use terminologies and existing classifications, the existing classifications comprising at least one of TUSS (Unified Health Supplementary Terminology) or ICD (International Classification of Diseases) as disclosed by Green. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to “facilitate the seamless exchange of data” (Green:  [0094]).

Claim 6:
Rangadass in view of Mack further in view of Martin discloses the system of claim 3, as discussed above. Rangadass further discloses:
the generated protocols are configured to help to analyze the recommendations and the medical conduct
[0098] discloses using preconfigured rules (protocol) to generate a surgery care plan that can be tailored for a specific patient, i.e. recommendations involving medical conduct.
	Rangadass does not further disclose:
the generated alarms are configured to allow identification of possible pathologies or tasks not performed
	
	Green discloses the generated alarms are configured to allow identification of possible pathologies or tasks not performed ([0120] discloses a pop-up alert to screen a patient for high blood pressure, the alert continuously generated until resolved (possible pathology or task not performed)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with the generated alarms are configured to allow identification of possible pathologies or tasks not performed as disclosed by Green. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to inform the clinician to perform a task, such as "'Screen Patient for High Blood Pressure'" (Green:  [0120]).

Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of Mack et al. (US 2005/0124864 A1), hereinafter Mack, further in view of Martin et al. (US 2009/0216556 A1), hereinafter Martin, further in view of Griffin (Bringing Change-of-Shift Report to the Bedside), further in view of Porumb et al. (Computer-Supported Collaborative Work and Its Application to E-Health), hereinafter Porumb.

Claim 7:
Rangadass discloses the system of claim 1, as discussed above. Rangadass further discloses:
provide a patient timeline;
Figure 8 shows a surgery care plan timeline. Also, [0033] and [0042] disclose the scheduling/timing of interventions in a patient's clinical pathway.
provide a digital patient discharge prediction;
Figures 12, 14-16 and [0112] disclose expected discharge date and expected length of stay.
generate patient health information packages, which allows the complete automated monitoring of the health treatment of each monitored patient and the management of medical information for hospitals and health care providers.
[0027]-[0028] disclose the "various medical data sources may generate or provide medical data…" with [0030] disclosing "generate or provide operations data" with [0032] disclosing "generate or provide services data". These sources of data are part of the healthcare monitoring system of Figure 1 ([0027]), allow Figure 2 ([0066]). Altogether, these data represent a health information package.
	Rangadass does not further disclose:
initiate a digital meeting of medical staff to decide actions and activities of a shift;
calculate a complexity of medical care for the monitored patient;
indicate a digital shift change;
	
Griffin in view of Porumb disclose:
initiate a digital meeting of the medical staff to decide actions and activities of the shift;
Griffin discloses what a change-of-shift of medical staff is (Page 348). Porumb discloses digital collaboration of medical staff (Page 75 and whole document).
indicate a digital shift change;
Griffin discloses a change-of-shift of medical staff (Page 348), which is an indication of shift change. Porumb discloses digital collaboration of medical staff.

Martin discloses:
calculate a complexity of medical care for the monitored patient;
Figure 1-3 and [0057] disclose calculating scores indicating complexity of illness and therefore medical care of the patient.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with calculate a complexity of medical care for the monitored patient as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to “[e]nsure continuity of care giving and patient safety” (Griffin:  Page 348), to allow for “real time collaboration among the medical staff” (Proumb:  abstract), and to generate alerts to address a patient condition (Martin:  [0048]).

Claim 8:
Rangadass in view of Mack further in view of Martin further in view of Griffin further in view of Porumb discloses the system of claim 7, as discussed above. Rangadass further discloses: 
the digital meeting is configured to allow the medical staff to decide on which actions are to be performed in a current shift and which actions are to be performed during a next shift
[0033] discloses a care plan being delivered to a patient according to a predetermined schedule, although that schedule can be deviated from as in [0071]. This schedule would allow for a determination as to when, such as per shift, activities/tasks ([0073]-[0074]) are to be completed as scheduled. Griffin in view of Porumb discloses the handoff meeting between shifts, i.e. digital meeting.
	Rangadass does not further disclose:
the digital meeting of the medical staff is configured to initiate upon confirmation of each professional of the medical staff in the medical information management subsystem (3) using fixed or portable equipment with touch screen functionality
	
	Griffin in view of Porumb discloses the digital meeting of the medical staff is configured to initiate upon confirmation of each professional of the medical staff in the medical information management subsystem (3) using fixed or portable equipment with touch screen functionality (Griffin discloses the handoff meeting occurring between a previous and current nurse, which can constitute confirmation of medical staff (Page 348). Porumb discloses on Page 78 mobility of the digital collaboration tool, such as by using smart phones, PDAs, laptops, tablets, etc...). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with the digital meeting of the medical staff is configured to initiate upon confirmation of each professional of the medical staff in the medical information management subsystem (3) using fixed or portable equipment with touch screen functionality as disclosed by Griffin in view of Porumb. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to “[e]nsure continuity of care giving and patient safety” (Griffin:  Page 348) and to allow for “real time collaboration among the medical staff” (Proumb:  abstract).

Claim 11:
Rangadass in view of Mack further in view of Martin further in view of Griffin further in view of Porumb discloses the system of claim 7, as discussed above. Rangadass further discloses: 
the timeline is generated for each monitored patient;
Figure 8 shows a surgery care plan timeline. Also, [0033] and [0042] disclose the scheduling/timing of interventions in a patient's clinical pathway.
the timeline indicates the health treatment of the monitored patient; and
See previous limitation and Figure 8.
the medical information management subsystem (3) is configured to allow users to customize and manually add information about the patient.
[0070] discloses care plans generated for specific conditions or diagnoses (customizable) in that the care plan corresponds to the condition, so customizing the care plan customizes the condition. [0071] discloses deviating from a care plan during an encounter, such as a physician visit (which is specific to a patient condition), with the deviation being captured and recorded in the patient's care plan, the deviation representing a modification or edit.

Claim 12:
Rangadass in view of Mack further in view of Martin further in view of Griffin further in view of Porumb discloses the system of claim 7, as discussed above. Rangadass further discloses: 
the digital discharge prediction of each monitored patient is generated by calculating a prediction of the monitored patient's hospitalization time
Figures 8 and 12-16 and [0052], [0104], and [0112]-[0113] disclose estimated length of stay (prediction of hospitalization time).
	Rangadass does not further disclose:
the discharge prediction being generated by calculating a prediction of available beds for new patients
	
	Martin discloses the discharge prediction being generated by calculating a prediction of available beds for new patients ([0100]-[0101] disclose discharge planning including managing bed availability.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rangadass with the discharge prediction being generated by calculating a prediction of available beds for new patients as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to determine “when a patient should be discharged from a particular unit of a hospital” (Martin:  [0100]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of in view of Martin et al. (US 2009/0216556 A1), hereinafter Martin, further in view of Green, Jr. et al. (US 2011/0301982 A1), hereinafter Green.

Claim 16:
Rangadass discloses:
A method of continuously correlating medical data with real-time monitored patient diagnosis conditions, the method comprising:
b) receiving medical automation or sensor data;
[0028]-[0030] and [0032] disclose the different data types received by the monitoring system, including medical, operations, and services data. A specific example is given in [0107] regarding measuring blood pressure.
d) receiving examination data from laboratory and imaging tests;
[0032] discloses data received including that of laboratory tests and radiology (imaging) data.
f) receiving pre-configured health care information;
[0074] discloses an Activities Module which can generate activities, consisting of tasks, for protocols of care. Alternatively, activities can be extracted from the care plan and patient pathway, forming a sequence of activities for a procedure (health care information), where the clinical pathway is pre-configured (see [0033] "one or more clinical pathway may be provided...").
g) generating a digital evolution of the monitored patient from the pre-configured health care information;
[0033] discloses the clinical pathway (pre-configured) delivered according to a predetermined schedule, demonstrating a patient evolution. Alternatively, [0039] discloses a generated digital report for display that details patient information.
h) listing health conditions of the monitored patient;
[0039] discloses a generated digital report for display that details all patient information included in the healthcare monitoring system, which would include the medical, operations, and services data disclosed in [0028]-[0030] and [0032]
i) correlating the medical data from the multi-parameter monitors and the medical automation or sensor data with the health conditions of the monitored patient, and comparing the correlated medical data to a clinical protocol;
[0081] discloses performing real-time analytics on medical data, operations data, services data, clinical pathway, and services pathway. As in [0083], care plans and patient pathways may be generated after this correlation according to preferences, rules, or guidelines (i.e. protocol).
l) generating medical protocols to be analyzed together with the list of recommendations of prescriptions;
[0081] discloses analyzing data and pathways (protocols) which include recommended prescriptions as in [0071] which details the pathway suggesting one prescription but the physician prescribing another.
m) generating a list of recommendations of prescriptions for each professional of an assistance team;
[0071] discloses a suggested medication X according to the clinical pathway for the physician.
n) evaluating a degree of risk of the monitored patient; and
Figure 12 and [0112] disclose a calculated risk score, such as a LACE risk score.
o) planning medical conduct.
[0098] discloses a specific example of planned medical conduct, a surgery care plan. Additionally, [0034] and [0069] disclose planning medical conduct.
	Rangadass does not further disclose:
a) receiving medical data from multi-parameter monitors, wherein the medical data comprises real time vital of a monitored patient;
c) extracting numerical values of the medical data from the multi-parameter monitors and the medical automation or sensor data over an interval of time t;
e) extracting numerical values of the examination data;
i) correlating the medical data
j) generating standardized care scores for customized pathologies;
k) generating alarms that alert to the possibility of the customized pathologies and other tasks not performed by a care team;
Martin discloses:
a) receiving medical data from multi-parameter monitors, wherein the medical data comprises real time vital of a monitored patient;
Figures 1-3 show many different types of parameters being monitored for a patient, with Figure 4 showing those parameters coming from, at least in one embodiment, a monitor. As discussed previously, Rangadass [0127] discloses real time collection of vital signs.
c) extracting numerical values of the medical data from the multi-parameter monitors and the medical automation or sensor data over an interval of time t;
Figures 1-3 disclose numerical data for the data sources shown in Figure 4 (see 445-470) which include medical data/sensor data, lab data, health care information, and [0051] provides an overview of this. [0057] discloses using these data sources with the calculation engine (see 415 in Figure 4) to yield scores and calculate trends.
e) extracting numerical values of the examination data;
Figures 1-3 disclose numerical data for the data sources shown in Figure 4 (see 445-470) which include medical data/sensor data, lab data, health care information, and [0051] provides an overview of this. [0057] discloses using these data sources with the calculation engine (see 415 in Figure 4) to yield scores and calculate trends.
i) correlating the medical data;
[0057] data is correlated when calculating, for example, MEWS, APACHE II, or SAPS II.
j) generating standardized care scores for customized pathologies;
[0057] discloses severity scores based on patient data (pathologies).

Green discloses:
k) generating alarms that alert to the possibility of the customized pathologies and other tasks not performed by a care team;
[0120] discloses a pop-up alert to screen a patient for high blood pressure when they are over 18 years old, the alert continuously generated until resolved (possible pathology or task not performed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rangadass with the steps a, c, e, i and j as disclosed by Martin and step k as disclosed by Green. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to generate alerts to address a patient Martin:  [0048]) and to inform the clinician to perform a task, such as "'Screen Patient for High Blood Pressure'" (Green:  [0120]).

Claim 17:
Rangadass in view of Martin further in view of Green discloses the method of claim 16, as discussed above. Rangadass further discloses:
the method is applied in the treatment of health and in the prevention of diseases,
[0033]-[0035] disclose using the invention to assign patients to a clinical pathway/services pathway for treatment. [0032] discloses services data, which contributed to the development of a patient's care plan as in [0069], including data for the prevention, diagnosis, or treatment of disease.
	
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (US 2013/0304496 A1) in view of in view of Martin et al. (US 2009/0216556 A1), hereinafter Martin, further in view of Green, Jr. et al. (US 2011/0301982 A1), hereinafter Green, further in view of Griffin (Bringing Change-of-Shift Report to the Bedside), further in view of Porumb et al. (Computer-Supported Collaborative Work and Its Application to E-Health), hereinafter Porumb.

Claim 18:
Rangadass discloses:
A method for continuously monitoring the health treatment of a monitored patient in real time, the method comprising:
a) receiving medical and examination data, real time vitals, scores, degree of risk, health diagnoses and medical conducts obtained via a data intelligence module (4) for each monitored patient;
Figures 1 and 2 show receiving of medical, operations, and services data which are described in [0028]-[0030] and [0032]. Figure 12 and [0112] disclose a calculated risk score, such as a LACE risk score (degree of risk). Clinical pathways (conducts) are provided to the management and planning module, as in [0033]. [0098] discloses a specific example of planned medical conduct, a surgery care plan. Additionally, [0034] and [0069] disclose planning medical conduct. In Figure 2, the Management and Planning Module (medical information management subsystem) includes many modules (integrated data communication modules), including: (Figures 2 and 3) a Data Analysis Module (data intelligence module) which [0078] analyzes the clinical, operating, and financial outcomes to determine a status of the medical care facility and patients therein (also discussed in [0081] and [0084]-[0085]). [0083] discloses accessing the various data in real time, where this real time data can include vital signs as in [0127].
g) generating a timeline for each patient;
Figure 8 shows a surgery care plan timeline. Also, [0033] and [0042] disclose the scheduling/timing of interventions in a patient's clinical pathway.
h) generating health information packages for each patient;
[0027]-[0028] disclose the "various medical data sources may generate or provide medical data…" with [0030] disclosing "generate or provide operations data" with [0032] disclosing "generate or provide services data". These sources of data are part of the healthcare monitoring system of Figure 1 ([0027]), allow Figure 2 ([0066]). Altogether, these data represent a health information package.
i) calculating a discharge forecast for each patient; and
Figures 12, 14-16 and [0112] disclose expected discharge date and expected length of stay.
	Rangadass does not further disclose:
b) initiating, via a medical information management subsystem (3), a digital meeting with each professional of a medical staff on a shift to jointly decide actions and activities;
c) calculating a complexity of each medical appointment and recommend a quantity and type of health professional for each patient;
d) generating task alarms to be performed by the medical staff for each patient at each shift;
e) identifying tasks that were not performed on one shift and transferring responsibility of execution of the tasks to the next shift for each patient, based on a comparison of the generated task alarm to a clinical protocol;
f) measuring an efficiency and quality of care of the medical team according to the execution of step (e);
j) calculating a prediction of available beds for new patients.

Griffin in view of Porumb discloses:
b) initiating, via a medical information management subsystem (3), a digital meeting with each professional of a medical staff on a shift to jointly decide actions and activities;
Griffin discloses what a change-of-shift of medical staff is, which would involve apprising an incoming medical professional with information about the patient as told by the outgoing medical professional (Page 348). Porumb discloses digital collaboration of medical staff (Page 75 and whole document).
Martin discloses:
c) calculating a complexity of each medical appointment and recommend a quantity and type of health professional for each patient;
Figure 1-3 and [0057] disclose calculating scores indicating complexity of illness and therefore medical care/appointment of the patient. [0048] discloses a rapid response team (type and quantity) predicting or responding to a patient condition/episode.
j) calculating a prediction of available beds for new patients.
[0100]-[0101] disclose discharge planning including managing bed availability.
Green discloses:
d) generating task alarms to be performed by the medical staff for each patient at each shift;
[0120] discloses a pop-up alert to screen a patient for high blood pressure when they are over 18 years old for each examination (shift), the alert continuously generated until resolved (possible pathology or task not performed).
e) identifying tasks that were not performed on one shift and transferring responsibility of execution of the tasks to the next shift for each patient, based on a comparison of the generated task alarm to a clinical protocol;
Rangadass in [0033] discloses clinical pathways for patient treatment delivered according to a predetermined schedule. [0044] discloses evaluating variation from clinical pathways and encouraging members of the healthcare team to adhere to the guidelines (i.e. protocol).Griffin discusses what a change-of-shift is, which entails a handoff of information from the outgoing medical professional to the incoming medical professional (Page 348). An example of this handoff of tasks is discussed in Green, where flags are used to convey tasks that need completing, with the associated alerts persisting until the task is completed or dismissed ([0120]). 
f) measuring an efficiency and quality of care of the medical team according to the execution of step (e);
[0453] discloses assessing quality based on previous performance or national standards or benchmarks.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rangadass with step b as disclosed by Griffin in view of Porumb; steps c and j as disclosed by Martin; steps d and f as disclosed by Green; and step e as disclosed by Rangadass, Griffin, and Green.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to “[e]nsure continuity of care giving and patient safety” (Griffin:  Page 348), to allow for “real time collaboration among the medical Proumb:  abstract), to generate alerts to address a patient condition (Martin:  [0048]), to determine “when a patient should be discharged from a particular unit of a hospital” (Martin:  [0100]), and to inform the clinician to perform a task, such as "'Screen Patient for High Blood Pressure'" (Green:  [0120]).

Claim 19:
Rangadass in view of Martin further in view of Green further in view of Griffin further in view of Porumb discloses the method of claim 18, as discussed above.
	Rangadass does not further disclose:
the complexity of each medical appointment is calculated according to a degree of patient risk obtained via the data intelligence module (4).
	
	Martin discloses the complexity of each medical appointment is calculated according to a degree of patient risk obtained via the data intelligence module (4) (Figure 1-3 and [0057] disclose calculating scores indicating complexity of illness and therefore medical care/appointment of the patient, such as MEWS, APACHE II, and SAPS II.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rangadass with the complexity of each medical appointment is calculated according to a degree of patient risk obtained via the data intelligence module (4) as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to generate alerts to address a patient condition (Martin:  [0048]).

Claim 20:
Rangadass in view of Martin further in view of Green further in view of Griffin further in view of Porumb discloses the method of claim 18, as discussed above. Rangadass further discloses:
the timeline and the health information packages of each monitored patient are generated on the basis of the medical and examination data, the scores, the degree of risk, the health diagnoses and the medical conducts obtained via the data intelligence module (4).
[0098] discloses a surgery care plan, or a timeline, which is formed based on the data provided about the patient and medical conduct/protocol/clinical pathway according to preconfigured rules. The displayed information includes and is based on, as in [0112], the risk score and therefore degree of risk of the patient (for example, LACE risk score as in Figure 12). Medical data of the patient, as in [0028], includes diagnoses.
	
Claim 21:
Rangadass in view of Martin further in view of Green further in view of Griffin further in view of Porumb discloses the method of claim 18, as discussed above. Rangadass further discloses:
the health information packages are sent to health care providers in order to allow coverage of authorized services for each patient to be monitored by the health care providers.
[0027]-[0028] disclose the "various medical data sources may generate or provide medical data…" with [0030] disclosing "generate or provide operations data" with [0032] disclosing "generate or provide services data". These sources of data are part of the healthcare monitoring system of Figure 1 ([0027]), allow for the patients to be monitored, and manage the information in conjunction with the Management and Planning Module of Figure 2 ([0066]). Altogether, these data represent a health information package.

Claim 22:
Rangadass in view of Martin further in view of Green further in view of Griffin further in view of Porumb discloses the method of claim 18, as discussed above. Rangadass further discloses:
the discharge forecast is calculated based on the patient's timeline.
[0052] discloses a drill-down into a patient care plan, including their estimated vs actual length of stay, where their schedule/estimated length of stay is dictated by the care plan as in [0033], but can be affected by other factors, as in [0052].
	
Claim 23:
Rangadass in view of Martin further in view of Green further in view of Griffin further in view of Porumb discloses the method of claim 18, as discussed above.
	Rangadass does not further disclose:
the prediction of available beds for new patients is calculated based on the timeline and the discharge forecast for each patient.
	
[0100]-[0101] disclose discharge planning, which is based on the timeline as in claim 22, including managing bed availability). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rangadass with the prediction of available beds for new patients is calculated based on the timeline and the discharge forecast for each patient as disclosed by Martin. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rangadass in order to determine “when a patient should be discharged from a particular unit of a hospital” (Martin:  [0100]).

Response to Arguments
Regarding claim objection, applicant’s amendments are largely sufficient, and most objections have been withdrawn. See Claim Objections above.

Regarding 112(a), applicant’s amendments are some, but not all 112(a) rejections. Additionally, applicant’s amendments introduced additional 112(a) rejections, as discussed above.

Regarding 112(f), applicant’s amendments are sufficient, and the interpretation of the claims under 112(f) has been withdrawn.

Regarding 112(b), applicant’s amendments are mostly sufficient, and most of the associated objections have been withdrawn, including those argued by applicant.

Regarding 101, applicant argues that although “humans might be able to perform the claimed functions,” [0002] and [0005] of applicant’s specification demonstrates the impractical nature of humans performing the claimed functions. Applicant further argues the claims cannot be reasonably interpreted as reciting Methods of Organizing Human Activity. Applicant then argues that “a doctor could never” perform the amended limitations of claim 1 of “continuously monitor” for “enhanced treatment…in real time.” Applicant finally argues “treatment claims…are patent eligible.”
The examiner respectfully disagrees. As stated by applicant, the claimed invention involves an organization of human activity regarding the monitoring and treatment of a patient. Additionally, as amended, the claims now substantially recite a mental process. The examiner is unconvinced monitoring a patient is somehow outside the realm of what can reasonably be performed by a human. The claims recite three main types of data:  vital sign, lab/image, and health care information. Lab and image data cannot be updated continuously and in real time, but is taken in discrete intervals, generally hours or days apart, which would be very simple to monitor. “Health care information” is so broad as to include absolutely any health care information, such as patient history, which is not even a dynamic factor, but a static one, and would accordingly be very simple to monitor. Finally, there are vital signs, which include a number of measurements, such as heart rate. Similar to lab/image data and health care information, continuously monitoring a vital sign such as heart rate is very simple; for example, one could simply stare at the monitor displaying the heart rate of the patient. Applicant’s final a particular treatment for a specific disease is explained in the very section to which applicant cites in Natural Alternatives Int’l v. Creative Compounds (pages 8-9), and is reproduced below for convenience:
Administering certain quantities of beta-alanine to a human subject alters that subject’s natural state. Specifically, homeostasis is overcome, and the subject’s body will produce greater levels of creatine. See ’596 patent 5:27–35. This, in turn, results in specific physiological benefits for athletes engaged in certain intensive exercise. See ’596 patent 5:21–23. The claims not only embody this discovery, they require that an infringer actually administer the dosage form claimed in the manner claimed, altering the athlete’s physiology to provide the described benefits. These are treatment claims and as such they are patent eligible. 
As we explained in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals International Ltd., 887 F.3d 1117, 1134–36 (Fed. Cir. 2018), claims that are directed to particular methods of treatment are patent eligible. The claims in Vanda involved a method of treating patients with schizophrenia that first required performing a genetic test to determine if a patient was a CYPD2D6 performer. Id. at 1121. Based on the results of that test, a particular dose of iloperidone was selected and internally administered. Id. As a result, the risk of QTc prolongation, a dangerous side effect, was decreased. Id. at 1121 & n.2. We held that the claims were not directed to a natural relationship between iloperidone, CYP2D6 metabolism, and QTc prolongation. Id. at 1134. While we acknowledged that the inventors had recognized the underlying relationships, we explained that those were not what was claimed. Id. at 1135. Instead, the claims were directed to a patent-eligible method of using iloperidone to treat schizophrenia, “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.” Id. at 1136.

	Applicant further argues the amendment to the claims impose a meaningful limit on the claims, arguing the automated monitoring of patients has many benefits, such as preventing error and helping to assess the patient’s condition and health decision making, such as in [0002] and [0008] of applicant’s specification. Applicant argues this represents “a discrete technological improvement over known systems and methods” with “the potential to revolutionize medical care.” Applicant argues, as in Amdocs Ltd. v. Openet Telecom, Inc., “generic components can operate in an unconventional manner to achieve an improvement in computer functionality.”
	The examiner respectfully disagrees. As in MPEP 2106.05(a)(II), “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” Applicant’s claimed invention purports to improve the monitoring of patients to prevent human error, asses the patient’s condition, and aid in health decision making, all of which involve organizing human activity (i.e. a medical 
	Applicant further argues additional elements of the claims, in combination, represent significantly more than any recited abstract idea, specifically arguing [0004] of applicant’s specification. Applicant additionally argues the examiner did not satisfy the obligation set forth in the Berkheimer Memo in the Non-Final Office Action mailed 21 July 2020.
	The examiner respectfully disagrees. As discussed above, applicant’s claimed invention aims to improve the human activity and mental processes of a medical encounter and the associated monitoring of a patient, which cannot represent an improvement in technology. Applicant’s argument regarding the examiner satisfying the obligation set forth in the Berkheimer Memo is in contrast to the Berkheimer Memo:
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. This memorandum clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III below.

And section III:

IIL Impact on Examination Procedure: This memorandum revises the procedures set forth in MPEP § 2106.07(a) (Formulating a Rejection For Lack of Subject Matter Eligibility) and MPEP § 2106.07(b) (Evaluating Applicant's Response).

A. Formulating Rejections: In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. It does not include all items that might otherwise qualify as a "printed publication" as used in 35 U.S.C. § 102.3 Whether something is disclosed in a document that is considered a "printed publication" under 3 5 U.S. C § 102 is a distinct inquiry from whether something is well-known, routine, conventional activity. A document may be a printed publication but still fail to establish that something it describes is well-understood, routine, conventional activity. See Exergen Corp., 2018 WL 1193529, at *4 (the single copy of a thesis written in German and located in a German university library considered to be a "printed publication" in Hall "would not suffice to establish that something is 'well-understood, routine, and conventional activity previously engaged in by scientists who work in the field'"). The nature of the publication and the description of the additional elements in the publication would need to demonstrate that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). For example, while U.S. patents and published applications are publications, merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, conventional, unless the patent or published application demonstrates that the additional element are widely prevalent or in common use in the relevant field.
4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely 

The examiner repeatedly cited to the MPEP for support, satisfying option 2, and once cited to applicant’s own admission in their originally filed specification, satisfying option 1.

Accordingly, the 101 rejection of the claims is maintained.

Regarding 103, applicant argues neither Rangadass nor Martin teach or suggest each and every feature recited by the claims. Applicant specifically argues Rangadass does not disclose “vitals obtained from a monitored patient actual real time.”
The examiner respectfully disagrees, and directs applicant to [0127] of Rangadass, explicitly disclosing real time data collection, including of vital signs.
Applicant further argues Mack does not render obvious the use of hospital bed sensors, a limitation which the examiner would like to emphasize has been removed from the independent claims. Nonetheless, applicant argues the literal bed sensors of Mack are insufficient and one of ordinary skill in the art would not modify Rangadass in order to assess “physiological characteristics of a subject” because Rangadass only concerns “existing medical information.”
The examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, Rangadass does explicitly disclose the capturing of real time vitals, such as in [0127].

The examiner respectfully disagrees. While it is unclear what applicant means by “the streamlined information” as this is not present in the amended claims, Rangadass nonetheless does disclose the “compare” limitation of the amended claims, as discussed above in the associated rejection (see Rangadass [0070] and [0071]).
Accordingly, the art rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626